DISSENTING OPINION BY
Senior Judge KELLEY.
I respectfully dissent. I do not believe that Claimant’s counsel in the underlying original worker’s compensation claim is entitled to ongoing attorney’s fees for the grace period of 1,601 weeks, which amounts to over thirty (30) years.
Section 449 of the Workers’ Compensation Act (Act)1 provides that “[n]othing in this [A]ct shall impair the right of the parties interested to compromise and release, ..., any and all liability which is claimed to exist under this [A]ct.” This is exactly what the parties did in this matter when they entered into the compromise and release releasing Employer from all future payments of fatal claim benefits and releasing Claimant from satisfying Employer’s subrogation hen of the benefits already paid to Claimant.2 In approving the compromise and release, the Workers’ Compensation Judge specifically found that Claimant fully understood the significance and consequences of executing the compromise and release agreement made by the parties. See Reproduced Record at 81.
Contrary to the majority’s conclusion, I believe that all liability was released when the parties entered into the compromise and release even though Claimant did not specifically agree to reheve Employer from paying an ongoing attorney’s fee from the future fatal claim benefits. I beheve that when Claimant released Employer irom all future payments of fatal claim benefits, the liability to pay the attorney’s fees associated with those payments was also released. Thus, ah liability was compromised and released. In order for there to be a liability for attorney’s fees, there must first be a liability. As a result of the compromise and release, no ongoing benefits are owed. Therefore, there can be no legal liability due for ongoing attorney’s fees because the source of the same has been extinguished by the principal, specifically Claimant. The majority’s opposite conclusion is effectively interfering with the outside relationship between Claimant, as the chent, and her counsel.
Moreover, the majority’s rehance on Rollins Outdoor Advertising v. Workmen’s Compensation Appeal Board, 506 Pa. 592, 487 A.2d 794 (1985), for the conclusion that Claimant’s counsel was entitled to receive 20% of the compensation payable to Claimant despite the fact that Employer was not required to pay benefits to Claimant is misplaced. Rollins did not involve a compromise and release situation but instead *793involved issues surrounding an illegal sub-rogation agreement and attorney’s fees in connection with: (1) a successful prosecution of a third-party tort action; and (2) subsequent proceedings under the Act. More importantly, the issue of what party was required to pay the claimant’s counsel who successfully defended the claimant on a subsequent termination petition was not determined by our Supreme Court but was remanded to the Workers’ Compensation Judge, because the award of attorney’s fees is in the discretion of the referee, to clarify who was charged with the liability for payment of the counsel’s fee. Therefore, I believe that Hollins is not applicable to the present situation.
Accordingly, I would affirm the Board’s order.

. Act of June 2, 1915, P.L. 736, as amended, 77 P.S. § 1000.5, added by, Act of June 24, 1996, P.L. 350.


. I note that Claimant’s counsel has received attorney’s fees from the benefits representing the amount of Employer’s subrogation lien.